DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the fourth office action for application number 16/657,838, Tube Holder, filed on October 18, 2019.
Election/Restrictions
Claims 10-15, 21, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 26, 2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0209549 to Grimes in view of U.S. Patent No. 5,765,514 to Kardosh.  Grimes discloses an apparatus comprising:  a tube (1) extending along a longitudinal direction from an upper end to a lower end and having an integrally formed channel (formed via holes in elements 28) disposed proximate the lower end, wherein the tube further comprises a first portion having a first diameter, the tube is open at the upper end (3) and at the lower end (4); an axle (24) coupled to the tube at the integrally formed channel; a plurality of wheels (29) coupled to the axle; a securement strap (9) located at the lower end of the tube perpendicular to the longitudinal direction, wherein the securement strap is to secure the lower end of the tube; further comprising a plurality of protrusions (28), wherein the plurality of protrusion is disposed on the lower end of the tube, and the integrally formed channel extends through each of the plurality of protrusions such that the axle is oriented parallel to the longitudinal direction; and wherein the securement strap includes a first end and a second end, the first end of the securement strap is permanently coupled to the tube, and the second end of the securement strap is removably coupled to the tube.
Grimes discloses the claimed invention except for the limitations of the tube having a second portion tapering outwardly from the first diameter to a second diameter located at the upper end.
Kardosh teaches an apparatus (10) comprising a tube extending along a longitudinal direction from an upper end to a lower end, the tube further having a first portion (20) and a second portion (24), the first portion having a first width and the second portion tapering outwardly form the first width to a second width located at the upper end, and the tube is open at the upper end and at the lower end.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tube in Grimes to have included first and second portions having first and second diameters, respectively, as taught by Kardosh for the purpose of providing a tube that aids in the insertion of an object within the tube of the apparatus.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimes in view of Kardosh and in further view of U.S. Patent No. 2,736,564 to Loam et al., hereinafter, Loam.  Grimes in view of Kardosh disclose the claimed invention except for the limitations wherein the plurality of wheels comprises a tri-lobe wheel having a set of three wheels coupled to a hub portion and wherein the hub portion is coupled to the axle.
Loam teaches an apparatus (2) having an axle (4) coupled to a bottom portion of the apparatus, a plurality of wheels (5) coupled to the axle and wherein each of the plurality of wheels comprises a tri-lobe wheel having a set of three wheels (17) coupled to a hub portion (7), and wherein the hub portion is coupled to the axle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheels in Grimes to have included the wheels as taught by Loam for the purpose of providing an alternative, mechanically equivalent wheel that reduces to a minimum the effort required in moving the apparatus on various surfaces.
Response to Arguments
Applicant’s arguments, see remarks, filed August 10, 2022, with respect to the rejection(s) of claim(s) 1, 2, 4, and 9 under 35 U.S.C. 103 as being unpatentable over Grimes in view of Koyama and Fisher, respectively, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over Grimes in view of Kardosh and Loam, respectively in regards to claims 1, 4, 9, and 23.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2007/0220704 to Willis is directed to articulated casters each including an apertured base with a plurality of caster wheels. U.S. Patent No. 6,431,566 to Gu is directed to toddler's scooter having hub portion including three wheels.  Feldt is directed to a bag filler having a tube with a first portion with a first diameter and a second portion tapering outwardly from the first diameter to a second diameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            September 1, 2022